Exhibit 10.1

 

2015 EXECUTIVE VARIABLE SALES COMPENSATION PLAN

UNDER THE MKS 162(m) EXECUTIVE CASH INCENTIVE PLAN

Participant Name:    John R. Abrams Job Title:    Senior Vice President of
Global Sales Region/Key Accounts (as applicable):    Worldwide Base Salary:   
(in local currency): $300,000 Target Bonus (at 100% achievement):    (in local
currency): $225,000 Total Compensation (base and variable) at 100% achievement:
   (in local currency): $525,000

I. Calculation of Variable Sales Compensation Payment

Bookings

 

Bookings
% Target     Bookings     % of Target
Bonus     70 %      [**]        15 %    74 %      [**]        25 %    77 %     
[**]        35 %    82 %      [**]        50 %    86 %      [**]        60 %   
87 %      [**]        63 %    88 %      [**]        66 %    89 %      [**]     
  69 %    91 %      [**]        75 %    95 %      [**]        85 %    100 %     
[**]        100 %    108 %      [**]        125 %    115 %      [**]        150
%    123 %      [**]        175 %    130 %      [**]        200 % 



--------------------------------------------------------------------------------

2015 EXECUTIVE VARIABLE SALES COMPENSATION PLAN

TERMS AND CONDITIONS

 

1.   Plan Objective:    The MKS Instruments, Inc. 2015 Executive Variable Sales
Compensation Plan (the “2015 Executive Sales Plan”) is intended to incentivize
and motivate John R. Abrams, MKS’ Senior Vice President of Global Sales, to
build and sustain value for the Company. Mr. Abrams is eligible to receive a
variable sales compensation payment based on Company goals and objectives set
forth on page one of this plan. 2.   Effective Date:    The 2015 Executive Sales
Plan will be in effect from January 1, 2015 to December 31, 2015, unless revised
or terminated during the 2015 calendar year by the Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”), in their sole
discretion. 3.   Plan Administration:    The Compensation Committee shall
construe and interpret the terms of this 2015 Executive Sales Plan in accordance
with the MKS 162(m) Executive Cash Incentive Plan (the “162(m) Plan”). The
Compensation Committee may correct any defect, supply any omission or reconcile
any inconsistency in this 2015 Executive Sales Plan in the manner and to the
extent it shall deem expedient and it shall be the sole and final judge of such
expediency. All decisions by the Compensation Committee shall be made in the
Compensation Committee’s sole discretion and shall be final and binding on all
persons having or claiming any interest in this 2015 Executive Sales Plan. 4.  
Eligibility:    Mr. Abrams’ participation in the 2015 Executive Sales Plan is
determined by the Compensation Committee. 5.   Definitions:    Bookings   

means written customer purchase orders which have been reviewed, approved and
accepted by the Company in accordance with the standard Company (i) contract and
finance review and approval process or (ii) purchase order review and approval
process, as applicable. It being understood that only Bookings that fulfill the
above requirements will be included in the calculation of the Participant’s
incentive payments under this plan.

 

     Cause   

Means the definition of “cause” as defined in the Participant’s executive
employment agreement as may be amended from time to time.

 

    

Company

 

  

means MKS Instruments, Inc. and all of its subsidiaries.

 

     Participant    means John R. Abrams. 6.   Payment Date:    Payment under
the 2015 Executive Sales Plan shall be made as soon as practicable after the
performance assessment has been completed with respect to the 2015 fiscal year
and certified by the Compensation Committee, but in no event later than March
15, 2016.



--------------------------------------------------------------------------------

7.    Employment on Payment Date    In order to receive any payment under this
2015 Executive Sales Plan, the Participant must be actively employed as of the
payment date. 8.    Plan Amendment and Termination:    This 2015 Executive Sales
Plan may only be amended or modified by the Compensation Committee. 9.   
Confidentiality    The Participant will at all times treat the terms of this
plan as confidential information of the Company in accordance with the
confidential information agreement entered into between the Participant and the
Company. 10.    Taxes and Withholdings    Deductions for tax and other
applicable withholdings will be calculated and withheld from all payments under
this plan as appropriate. 11.    Assignment    The Participant may not assign or
transfer his interest under this plan except as required by law. 12.    No
Individual Liability    No individual acting as a director, officer, employee or
agent of the Company will be liable to the Participant, spouse, beneficiary, or
any other person for any determination, decision or action made in good faith
with respect to this plan or any payment under this plan. The Company will
indemnify and hold harmless each director, officer, employee or agent of the
Company to whom any duty or power relating to the administration or
interpretation of this plan has been or will be delegated, against any cost or
expense (including attorneys’ fees) or liability (including any sum paid in
settlement of a claim with the Board’s approval) arising out of any act or
omission to act concerning this plan unless arising out of such person’s own
fraud or bad faith. 13.    Participants are Unsecured Creditors    The
Participant and his heirs, successors and assigns shall have no legal or
equitable rights, interest or claims in any property or assets of the Company by
virtue of participation in this plan. The Company’s obligation under this plan
shall be that of an unfunded and unsecured promise of the Company to pay money
in the future. 14.    IRC Section 409A:    This 2015 Executive Sales Plan is
intended to either be exempt from, or to comply with, all provisions of IRC
Section 409A and to the maximum extent possible shall be so interpreted and
administered. Without limiting the generality of the foregoing, to the extent
that any amount that becomes payable to the Participant by reason of the
Participant’s separation from service, as defined in the IRC Section 409A, is
subject to IRC Section 409A, and that the Participant is a “specified employee”
as defined in IRC Section 409A at the time of such separation from service, such
amount shall not be paid until the earlier of the first day of the seventh month
following the month that includes the separation from service or the date of the
Participant’s death. Notwithstanding the foregoing, in no event shall the
Company be liable to the Participant for any tax or penalty imposed upon the
Participant pursuant to IRC Section 409A or otherwise.

 

3



--------------------------------------------------------------------------------

15.    Clawback    Any payment made hereunder shall be subject to potential
cancellation, recoupment, rescission, payback or other action in accordance with
the terms of any applicable Company clawback policy (the “Clawback Policy”) or
any applicable law, as may be in effect from time to time. The Participant
hereby acknowledges and consents to the Company’s application, implementation
and enforcement of (i) any applicable Clawback Policy in effect at the time the
Participant is notified of his or her eligibility to receive a payment under
this 2015 Executive Sales Plan and (ii) any provision of applicable law relating
to cancellation, recoupment, rescission or payment of compensation, and agrees
that the Company may take such actions as may be necessary to effectuate the
Clawback Policy without further consideration or action. 16.   

Section

162(m):

   This 2015 Executive Sales Plan is subject to the provisions of the 162(m)
Plan, a copy of which has been furnished to the Participant. 17.    No Right to
Employment:    In no way does participation in this 2015 Executive Sales Plan
create a contract or a right of employment. 18.    Entire Agreement:    This
2015 Executive Sales Plan, including these Terms and Conditions, and the 162(m)
Plan, constitute the entire agreement between the Company and the Participant
with respect to the subject matter hereof and expressly supersedes all prior
variable sales commission/compensation plans, and prior negotiations and
understandings, whether written or oral, between the Company and the Participant
with respect to the subject matter hereof. If any provision of this plan is held
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions shall nevertheless continue in full force and effect
without being impaired or invalidated in any way.      

Participant Acknowledgement and Receipt:

My signature below verifies that I have received a copy of the MKS Instruments,
Inc. 2015 Executive Variable Sales Compensation Plan, including the Terms and
Conditions, and agree to abide by its terms.

 

/s/ John R. Abrams

   

7 May 15

John R. Abrams     Date

Company Acknowledgement:

 

/s/ Gerald G. Colella

   

5/12/15

Gerald G. Colella, Chief Executive Officer and President     Date

/s/ Catherine M. Langtry

   

5/11/15

Catherine M. Langtry, V.P. of Global Human Resources     Date

 

4